FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 07-50452
                Plaintiff-Appellee,            D.C. No.
               v.                          CR-07-00075-SGL
HUGO ARMANDO LOMELI-MENCES,               Central District of
             Defendant-Appellant.             California,
                                               Riverside

                                               ORDER

                  Filed September 30, 2009

       Before: Harry Pregerson, Susan P. Graber, and
          Kim McLane Wardlaw, Circuit Judges.


                           ORDER

   The opinion filed on May 28, 2009, and published at 567
F.3d 501, is withdrawn. It may not be cited as precedent by
or to this court or any district court of the Ninth Circuit. The
opinion is replaced by the memorandum disposition filed con-
currently with this order.

   With the filing of the memorandum disposition, the petition
for panel rehearing is DENIED. No further petitions for
rehearing or petitions for rehearing en banc will be enter-
tained.




                             14035
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.